Exhibit 12.2 INTERSTATE POWER AND LIGHT COMPANY RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINEDFIXED CHARGES AND PREFERRED DIVIDEND REQUIREMENTS Years Ended Dec. 31, 2009 2008 2007 2006 2005 (dollars in millions) EARNINGS: Net income $ 153.0 $ 141.6 $ 290.3 $ 172.4 $ 165.1 Income taxes (a) 27.0 52.6 186.8 69.4 80.8 Income before income taxes 180.0 194.2 477.1 241.8 245.9 Fixed charges as defined 77.5 63.7 65.8 73.3 72.5 Total earnings as defined $ 257.5 $ 257.9 $ 542.9 $ 315.1 $ 318.4 FIXED CHARGES: Interest expense $ 76.5 $ 61.9 $ 64.3 $ 71.8 $ 67.7 Estimated interest component of rent expense 1.0 1.8 1.5 1.5 4.8 Total fixed charges as defined $ 77.5 $ 63.7 $ 65.8 $ 73.3 $ 72.5 Ratio of Earnings to Fixed Charges 3.32 4.05 8.25 4.30 4.39 Preferred dividend requirements (pre-tax basis) (b) $ 18.1 $ 21.1 $ 25.3 $ 21.6 $ 22.9 Fixed charges and preferred dividend requirements $ 95.6 $ 84.8 $ 91.1 $ 94.9 $ 95.4 Ratio of Earnings to Combined Fixed Charges and Preferred Dividend Requirements 2.69 3.04 5.96 3.32 3.34 (a) Includes net interest related to unrecognized tax benefits. (b) Preferred dividend requirements (pre-tax basis) are computed by dividing the preferred dividend requirements by one hundred percent minus the respective annual effective income tax rate.
